DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on September 6, 2022. Claims 1-19 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
	The argument features Challa does not indicate the emergency message pattern is modified based on the type of emergency alert prior to transmitting a SIB modification to the UE.
	The examiner respectfully disagrees with the applicant’s statement and asserts that Challa discloses emergency related SIB modifications (par. 59, lines 1-7). These paging modifications are based on a type of emergency alert (par. 59, lines 1-7; par. 100, lines 6-9). The emergency pattern is modified prior to transmitting to the UE (par. 59, lines 5-7; par. 68, lines 3-12). Independent claim 17 needs to be further amended to indicate who is doing what, as this is currently confusing. The independent claim, as currently written, involves a base station and a UE in a RRC idle state; but who transmits information corresponding to an emergency message pattern that the base utilizes for transmission of an emergency message? Who receives a request to transmit the emergency message? Who transmits the emergency message a plurality of times based on the emergency pattern? Who is this emergency message transmitted to? Who modifies the emergency message pattern based on a type of emergency alert? Who transmits information corresponding to the modified emergency message pattern? As indicated above, besides the clarification, the independent claim needs to be further amended to indicate the patentable subject matter.
The argument features Krishnamoorthy does not disclose generating a monitoring schedule based on the indication of the at least one parameter, wherein the monitoring schedule does not include at least one of the plurality of onDurations.
The examiner respectfully disagrees with the applicant’s statement and asserts that, using the broadest reasonable interpretation, Krishnamoorthy discloses that it is well known in the field of art to generate a monitoring schedule (par. 63, lines 7-12). The monitoring schedule does not include at least one of the plurality of onDurations (par. 63, lines 7-12). If the applicant intends to refer to the offDuration or off cycle of a DRX functionality, the applicant will need to make it clear in the independent claims. The applicant will also need to make clear what the parameter is that is used to generate the monitoring schedule. Krishnamoorthy discloses what this can be (par. 63, lines 3-5). In addition, as currently written in independent claims 1 and 9, the “parameter” is not used to generate the monitoring schedule; an “indication” of whatever the parameter is supposed to be is used. The independent claims will need to be further amended to indicate the patentable subject matter.
In view of the above, the rejection using Krishnamoorthy, Suzuki, and Challa is maintained as repeated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. Patent Application Number: 2017/0280473) in view Suzuki et al. (U.S. Patent Application Number: 2013/0114484).
Consider claim 1; Krishnamoorthy discloses a method, comprising: 
at a user equipment (UE) associated with a cellular network (par. 63, lines 3-7), the UE and the cellular network configured with a Discontinuous Reception (DRX) functionality (par. 62, line 1 – par. 63, line 7): 
receiving an indication of at least one parameter the cellular network is to utilize for the transmission of an emergency message (par. 63, lines 1-5); 
generating a monitoring schedule based on the indication of the at least one parameter (par. 63, lines 7-13), wherein the monitoring schedule does not include at least one of the plurality of onDurations (par. 63, lines 7-13); and 
activating a mode of operation (e.g. receiving) where the UE monitors for the emergency message based on the monitoring schedule (par. 63, lines 3-12).
Krishnamoorthy discloses the claimed invention except: the DRX functionality including a cycle with a plurality of onDurations.
In an analogous art Suzuki discloses that it is known in the field of art that the DRX functionality includes a cycle with a plurality of onDurations (par. 31, lines 5-8; par. 34, lines 1-8).
It is an object of Krishnamoorthy’s invention to provide a method for wireless communication by a user equipment. It is an object of Suzuki’s invention to provide a method of operating a UE in a wireless communications network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Krishnamoorthy by including a DRX functionality that includes a plurality of onDurations, as taught by Suzuki, for the purpose of efficiently providing services in a telecommunications network.
Consider claim 2, as applied in claim 1; Krishnamoorthy discloses monitoring for the emergency message includes determining whether an emergency message indication is received by the UE via a physical downlink control channel (PDCCH) (par. 63, lines 3-12).
Consider claim 3, as applied in claim 2; Krishnamoorthy discloses when the emergency message indication is received (par. 37, lines 12-14; par. 63, lines 3-5), monitoring a physical downlink shared channel (PDSCH) for the emergency message based on the emergency message indication (par. 37, lines 14-17; par. 63, lines 7-12).
Consider claim 4, as applied in claim 1; Krishnamoorthy discloses the at least one parameter includes a number of paging repetitions (e.g. one) or a number of DRX cycles between each paging repetition (par. 68).
Consider claim 5, as applied in claim 1; Krishnamoorthy discloses the indication of the at least one parameter is included in a system information block (SIB) (par. 71, lines 12-15).
Consider claim 6, as applied in claim 1; Krishnamoorthy discloses the indication of the at least one parameter is included in downlink control information (DCI) of a paging message (par. 37, lines 12-14; par. 63, lines 3-12).
Consider claim 8, as applied in claim 1; Suzuki discloses the emergency message is one a Commercial Mobile Alert System (CMAS) message, a Wireless Emergency Alert (WEA), an Earthquake and Tsunami Warning System (ETWS) message or a Public Warning System (PWS) message (par. 32, lines 6-9).
Consider claim 9; Krishnamoorthy discloses a user equipment (UE), comprising: 
a transceiver (par. 50) configured to establish a connection with a cellular network (par. 63, lines 3-7), the UE and the cellular network configured with a Discontinuous Reception (DRX) functionality (par. 62, line 1 – par. 63, line 7); and 
a processor (par. 50) configured to perform operations comprising: 
receive an indication of at least one parameter the cellular network is to utilize for the transmission of an emergency message (par. 63, lines 1-5); 
generate a monitoring schedule based on the indication of the at least one parameter (par. 63, lines 7-13), wherein the monitoring schedule does not include at least one of the plurality of onDurations (par. 63, lines 7-13); and 33WO 2020/164045PCT/CN2019/075059 
activate a mode of operation (e.g. receiving) where the UE monitors for the emergency message based on the monitoring schedule (par. 63, lines 3-12).
Krishnamoorthy discloses the claimed invention except: the DRX functionality including a cycle with a plurality of onDurations.
In an analogous art Suzuki discloses that it is known in the field of art that the DRX functionality includes a cycle with a plurality of onDurations (par. 31, lines 5-8; par. 34, lines 1-8).
It is an object of Krishnamoorthy’s invention to provide a method for wireless communication by a user equipment. It is an object of Suzuki’s invention to provide a method of operating a UE in a wireless communications network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Krishnamoorthy by including a DRX functionality that includes a plurality of onDurations, as taught by Suzuki, for the purpose of efficiently providing services in a telecommunications network.
Consider claim 10, as applied in claim 9; Krishnamoorthy discloses monitoring for the emergency message includes determining whether an emergency message indication is received by the UE via a physical downlink control channel (PDCCH) (par. 63, lines 3-12).
Consider claim 11, as applied in claim 9; Krishnamoorthy discloses the at least one parameter includes a number of paging repetitions (e.g. one) or a number of DRX cycles between each paging repetition (par. 68).
Consider claim 12, as applied in claim 9; Krishnamoorthy discloses the at least one parameter is related to an emergency message transmission pattern that is to be implemented by the cellular network [e.g. UE specific paging occasion at a specific subframe in a specific radio frame (par. 63, lines 3-12)].
Consider claim 13, as applied in claim 9; Krishnamoorthy discloses the indication of the at least one parameter is included in one of a system information block (SIB) or a downlink control information (DCI) of a paging message (par. 37, lines 12-14; par. 63, lines 3-12).
Consider claim 15, as applied in claim 9; Krishnamoorthy discloses the UE activates the mode of operation based on at least one of a battery power of the UE satisfying a predetermined threshold or a channel condition parameter satisfying a predetermined threshold (par. 62, line 1 – par. 63, line 3; par. 75, lines 1-12).
Consider claim 16, as applied in claim 9; Suzuki discloses the emergency message is one a Commercial Mobile Alert System (CMAS) message, a Wireless Emergency Alert (WEA), an Earthquake and Tsunami Warning System (ETWS) message or a Public Warning System (PWS) message (par. 32, lines 6-9).

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. Patent Application Number: 2017/0280473) in view Suzuki et al. (U.S. Patent Application Number: 2013/0114484) in view Challa et al. (U.S. Patent Application Number: 2017/0230932).
Consider claim 7, as applied in claim 1; Krishnamoorthy and Suzuki disclose the claimed invention except: receiving a system information block (SIB) modification, wherein the SIB modification indicates that the at least one parameter has been modified by the network.
In an analogous art Challa discloses receiving a system information block (SIB) modification (par. 59, lines 1-5), wherein the SIB modification indicates that the at least one parameter has been modified by the network (par. 59, lines 1-5).
It is an object of Krishnamoorthy’s invention to provide a method for wireless communication by a user equipment. It is an object of Suzuki’s invention to provide a method of operating a UE in a wireless communications network. It is an object of Challa’s invention to provide a method of managing communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Krishnamoorthy and Suzuki by including a SIB modification, as taught by Challa, for the purpose of effectively managing a data communication system.
Consider claim 14, as applied in claim 9; Krishnamoorthy and Suzuki disclose the claimed invention except: receiving a system information block (SIB) modification, wherein the SIB modification indicates that the at least one parameter has been modified by the network.
In an analogous art Challa discloses receiving a system information block (SIB) modification (par. 59, lines 1-5), wherein the SIB modification indicates that the at least one parameter has been modified by the network (par. 59, lines 1-5).
It is an object of Krishnamoorthy’s invention to provide a method for wireless communication by a user equipment. It is an object of Suzuki’s invention to provide a method of operating a UE in a wireless communications network. It is an object of Challa’s invention to provide a method of managing communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Krishnamoorthy and Suzuki by including a SIB modification, as taught by Challa, for the purpose of effectively managing a data communication system.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (U.S. Patent Application Number: 2017/0280473) in view Challa et al. (U.S. Patent Application Number: 2017/0230932).
Consider claim 17; Krishnamoorthy discloses a method comprising: 
at a base station having at least one associated user equipment (UE) operating in a radio resource control (RRC) idle state (par. 61, lines 11-14; par. 63, lines 7-9): 
transmitting information corresponding to an emergency message pattern that the base station is to utilize for the transmission of an emergency message [e.g. UE specific paging occasion at a specific subframe in a specific radio frame (par. 63, lines 3-12)]; 
receiving a request to transmit the emergency message [e.g. from the MME that triggers the emergency message (par. 63, lines 3-7)];
transmitting the emergency message a plurality of times (par. 68, lines 1-3) based on the emergency message pattern [e.g. UE specific paging occasion at a specific subframe in a specific radio frame (par. 63, lines 3-12)];
Krishnamoorthy discloses the claimed invention except: modifying the emergency message pattern based on a type of emergency alert; transmitting a system information block (SIB) modification to the UE; transmitting information corresponding to the modified emergency message pattern; and35WO 2020/164045PCT/CN2019/075059 transmitting the emergency message a plurality of times based on the modified emergency message pattern.
In an analogous art Challa discloses modifying the emergency message pattern (par. 59, lines 5-7) based on a type of emergency alert (par. 100, lines 6-9); transmitting a system information block (SIB) modification to the UE (par. 59; par. 68, lines 3-12); transmitting information corresponding to the modified emergency message pattern (par. 60, lines 1-3); and35WO 2020/164045PCT/CN2019/075059 transmitting the emergency message a plurality of times based on the modified emergency message pattern (par. 60, lines 3-7).
It is an object of Krishnamoorthy’s invention to provide a method for wireless communication by a user equipment. It is an object of Challa’s invention to provide a method of managing communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Krishnamoorthy by including a SIB modification, as taught by Challa, for the purpose of effectively managing a data communication system.
Consider claim 18, as applied in claim 17; Krishnamoorthy discloses the information corresponding to an emergency message pattern [e.g. UE specific paging occasion at a specific subframe in a specific radio frame (par. 63, lines 3-12)] is transmitted in a system information block (SIB) (par. 71, lines 12-15).
Consider claim 19, as applied in claim 17; Krishnamoorthy discloses the request to transmit the emergency message is received from a mobile management entity (MME) (par. 63, lines 6-7).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646